UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      ____________________

                          No. 96-11305
                        Summary Calendar
                      ____________________

                   ROBERT B. REICH, Secretary,
                      U. S. Dept. of Labor,

                                                 Plaintiff-Appellee,
                               and

              PENSION BENEFIT GUARANTY CORPORATION,

                            Plaintiff-Counter Defendant-Appellee,

                             versus

                        THOMAS LUNDBERG,

                                      Defendant-Counter Defendant,

            SAMUEL LONGO; JOE F. WALL; JOHN SANDERS;
                127 INC.; CAPITAL GENERAL CORP.,

                                                         Defendants,
                                          and

                       DAVID J. BOATRIGHT,

                            Defendant-Counter Claimant-Appellant,

                               and

                        THOMAS LUNDBERG,
                                                       Defendant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:88-CV-2470-X)
_________________________________________________________________

                          June 12, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Subsequent to the second appeal of this action being final,

David J. Boatright moved for sanctions pursuant to FED. R. CIV. P.

56(g) (allowing sanctions against party presenting affidavits in

support of summary judgment in bad faith or solely for purpose of

delay).     The district court ruled that it lacked jurisdiction.

      The   district   court   did    not    lack   jurisdiction   over   the

collateral motion for sanctions.         See Miranti v. Lee, 3 F.3d 925,

927 (5th Cir. 1993).       Nevertheless, reversal is not required

because Boatright is not entitled to relief under Rule 56(g),in

that no affidavit in support of summary judgment was relied upon in

the   voluntary    dismissal   of     this   action.     See   Bickford    v.

International Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981)

(reversal inappropriate if district court ruling of can be affirmed

on any grounds, regardless of whether those grounds were relied on

by district court).

      Boatright’s motions to void removal of a party and to file a

corrected brief are DENIED as moot.

                                              AFFIRMED; MOTIONS DENIED




      *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.

                                     - 2 -